Appellant was charged with and convicted of an aggravated assault, and fined $25; hence this appeal. It is contended that the verdict is vague, indefinite, uncertain, and not sufficiently specific to support the judgment based upon it. It reads as follows: "We, the jury, find the defendant guilty as in the indictment," etc.; the weakness in said verdict being found in the fact that the word "charged" is omitted between the words "as" and "in." There is nothing in this contention. The verdict is sufficiently specific, and clearly exhibits the intent of the jury. It is also contended that the verdict is insufficient, inasmuch as it does not sufficiently specify the grade of assault of which it is intended to find defendant guilty, because the charge of aggravated assault embodies within it a charge of simple assault, and the conviction may have been for the smaller offense. We think this alleged error is without merit. The charge of the court submits only the offense of aggravated assault. The issue of simple assault was not before the jury. They were not authorized to pass upon it, and were not charged with reference to it. Under this state of case, the verdict is sufficiently specific and certain, and is responsive to the charge and the testimony. The evidence amply supports the conviction, and the judgment is affirmed.
Affirmed. *Page 601